Per curiam.
The Investigative Panel of the State Disciplinary Board directed the Office of General Counsel, State Bar of Georgia, to issue a Notice of Discipline imposing disbarment against Karen Kathleen Ball pursuant to Bar Rule 4-208.1. The Investigative Panel found probable cause to believe that Ball violated Standards 4, 21, 22, 23, 44, 45, and 68 of Bar Rule 4-102. Probable cause was based upon grievances filed against Ball by two former clients. The clients alleged that Ball agreed to represent them and accepted legal fees from them; but that she subsequently abandoned the clients without notifying them that she had withdrawn and without returning any of the legal fees they had paid her. As a result of Ball’s conduct, the Investigative Panel recommends that she be disbarred.1
The State Bar served Ball properly and in accordance with Bar Rule 4-208.2 (d). Because Ball did not file a notice of rejection of discipline as required by Bar Rule 4-208.3, she is in default. Bar Rule 4-208.1 (b). We have reviewed the record and agree with the Investigative Panel that Ball should be disbarred from the practice of law. Accordingly, it is hereby ordered that Karen Kathleen Ball be disbarred from the practice of law in the State of Georgia and her name be removed from the roll of individuals licensed to practice law in this state. Ball is directed to comply with the provisions of Bar Rule 4-219 (c) (1) and (2).

Disbarred.


All the Justices concur.


 Ball is currently suspended from the practice of law following the grant of a petition for interim suspension. In the Matter of Karen Kathleen Ball, S96Y1714, S96Y1715 (August 7, 1996).